Opinion op the Court by
Chief Justice Hobson
Sustaining motion for bond for costs.
Appellant being a non-resident may be required- to give bond for costs on the appeal.. By section 616 of the Code the plaintiff in a civil action who is a non-resident shall give bond “for the payment of all costs” of the action. By section 744 the appellant “may be required to give security for costs as plaintiffs in civil actions may be so required.” Under these provisions the appellant may be required to give security for costs on the appeal just as he might be if the plaintiff in a civil action. The appeal is a new proceeding instituted by the appellant, and it is not material that he was the defendant to the action in the circuit court. (Paducah Hotel Co. v. Long, 92 Ky., 278.)
Motion sustained.